248 Ga. 819 (1982)
286 S.E.2d 434
KEITH
v.
KEITH.
37833.
Supreme Court of Georgia.
Decided January 27, 1982.
Richter, Willis & Keeble, Jerry Willis, for appellant.
James W. Lewis, for appellee.
SMITH, Justice.
Appellee brought a contempt action alleging that appellant, her former husband, was violating the custody provisions of the divorce decree. The trial court found appellant in contempt, imposed a fine and sentence, and awarded attorney fees to appellee. We granted appellant's application for discretionary appeal in order to review the award of attorney fees.
*820 "Attorney fees are not recoverable in a contempt proceeding concerning only child custody or visitation rights. Code Ann. § 30-202.1 (a) (Ga. L. 1979, pp. 466, 473). [Cits.]" Smith v. Smith, 244 Ga. 230, 231 (259 SE2d 480) (1979). Accordingly, the award of attorney fees is reversed.
Although appellant has raised several other enumerations of error, none is meritorious.
Judgment affirmed in part; reversed in part. All the Justices concur, except Weltner, J., not participating.